DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 1, 8, 14 and 37  as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claims 1, 8, 14 and 37 to include that the oral appliance comprises an interior surface the interior surface being custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity such that the medicament is disposed only in the porous regions on the interior surface and the medicament is configured to be delivered from the interior surface. The above claims have been further amended to include that the oral appliance does not move teeth. 
	These amendments are based on a previous interview discussion where a proposed amendment reciting an oral appliance comprising an interior surface custom formed to fit the contours of at least a portion of teeth and/or soft tissue such that the medicament is configured to be delivered from the interior surface (Interview Summary Record – Jan. 26, 2022). At the time, examiner noted that these limitations appeared to overcome the current prior art references. 
	Therefore, the current office action provides further grounds of rejection necessitated by these amendments.
	Claims 6, 41 and 42 canceled. New Claims 43-45 added.
	
	Applicant argues:
	As to Claim 1, Examiner cites Fig. 3G of Mason indicating that it has a porous membrane, which is integral with the wall. However, this porous material is not disposed on the interior surface of the oral appliance but rather in the exterior surface and released from that exterior surface of the device. This is in contrast to what the applicant claims where the porous material containing the medicament is applied on the interior surface of the oral appliance and the medicament is released from the interior surface for delivery to the oral cavity (Applicant Remarks/Arguments 02/17/2022 p.9 See fig. 3G from Mason). 
	Examiner answers:
	Mason, at least in one embodiment, in a discussion regarding the placement of the integrally formed reservoir containing the medicament or agent, indicates that of the plurality of positions, an interior surface (e.g. near the received teeth) is referred to (paragraph [0082]). This appears to contradict the applicant’s argument. 
	
	Applicant argues:
	The Office introduces Wen (US 2006/0199141) and El-Siblani (US 2009/0146344) but these introduce an aligner used to position teeth. El-Siblani only discloses the fabrication of a three-dimensional object but does not disclose or make obvious that the porous material comprises the medicament and that the non-porous material does not absorb the medicament
	Applicant notes regarding examiner’s assertion that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, that MPEP § 2145 (IV), states that 
"[w]here an applicant's reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in In re Keller and reliance on In re Keller would not be appropriate."
	Applicant notes that whether individually or in combination none of the cited references disclose that the porous material comprises the medicament and that the non-porous material does not absorb the medicament such that the medicament is only disposed in the porous regions of the oral appliance.
	Examiner answers:
	 Mason teaches that an integrally formed reservoir may comprise porous and non-porous material (paragraph [0074]) and goes on to teach that this integrally formed reservoir may be directly fabricated with the first material comprising pores (paragraph [0074]) whereby another material(s) is previously fabricated non-porous material (paragraph [0074] integrally formed reservoir may be formed from the same material as the shell of the tooth receiving appliance Mason discloses that the porous properties of a material can be used as a method of controlling diffusion of an agent from the integrally formed reservoir (paragraph [0035]).
	
	The other arguments in regard to Mason,  Kuo, and El-Siblani are focused on the currently amended claims and are addressed by examiner as necessitated by the amendments (Arguments – pp. 9-11). These include arguments regarding porous regions custom fit to the contours of at least a portion of the teeth and/or soft tissue and that the porous material comprises the medicament and that the non-porous material does not absorb the medicament and that the oral appliance does not move teeth.

Claim Objections
	Applicant is advised that should Claim 3 be found allowable, Claim 10 will be objected to under 37CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed
claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-11, 13, 40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2017/0007386) in view of Zegarelli (US 2009/0136893).
	Regarding Claim 1, Mason discloses a method of making an oral appliance (abstract paragraph [0008])  for delivering a medicament to an oral cavity (Figs. 7A-7D paragraphs [0009] [0029] [0120] [0121] reservoir or cavity – 710), the method comprising:
	 forming a non-porous material into the oral appliance (Figs. 3A – 3H paragraph [0075] integrally formed reservoir – 131); and 
	applying a porous material comprising the medicament (paragraphs [0034] [0036] …in some embodiments…the porous material comprising the second material or a third material….in some aspects of the embodiments….the second or the third material is…a material configured to release an agent by diffusion; …the agent is a pharmaceutical composition…) 
	 on to one or more discrete regions (Fig. 1 paragraphs [0034] [0035]) having porous regions (paragraph [0075 ...integrally formed reservoir may comprise porous and non-porous portions of the second material…), of an interior surface of the oral appliance (paragraph [0082] reservoir can be formed partially or wholly within the walls(s) the plurality of positions may include...the interior surface (e.g. near the received teeth))
	 to form the oral appliance having porous regions wherein the non-porous material does not absorb the medicament (paragraphs [0074], [0076] Often the integrally formed reservoir may comprise porous and non-porous material. For example, the integrally formed reservoir may be directly fabricated with the first material comprising pores…porous properties of a material can be used as a method of controlling diffusion of an agent from the integrally formed reservoir [where a non-porous material would be unable to do so]).
    	
However, Mason does not disclose that the interior surface of the oral appliance is custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity and the oral appliance does not move teeth. 
	Zegarelli discloses a method comprising such that the interior surface of the oral appliance is custom fit (paragraph [0040]) to the contours of at least a portion of the teeth (abstract, interior surface being formed to fit contours of at least the portion of the teeth and/or soft tissue areas inside the mouth) 
	such that medicament is only disposed in the porous regions on the interior surface of the oral appliance (paragraph [0011] the oral appliance comprising an interior surface having a porous material) and the medicament is configured to be delivered from the porous regions on the interior surface of the oral appliance to at least the portion of the teeth (paragraph [0112] the porous material contacts at least the portion of the teeth and/or soft tissue areas inside the mouth to deliver the medicament) and the oral appliance does not move teeth (paragraph [0123] the oral appliance does not move teeth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mason with Zegarelli whereby a method of making an oral appliance forming a non-porous material and applying a porous material comprising and delivering a medicament on to one or more discrete regions of an interior region would comprise also that the interior surface of the oral appliance is custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity such that the medicament is only disposed in the porous regions on the interior surface of the oral appliance  or delivery of the medicament to the oral cavity and is applied to an oral appliance that does not move teeth.
This would be advantageous for a number of reasons including reducing or eliminating unwanted leakage of the medicament, that it is pre-filled with the medicament at a specific dose, it can be easily manufactured and is comfortable for the patient to use, and that a lower dose of the medicament may be used (paragraph [0010]).

	Regarding Claim 2, the combination of Mason and Zegarelli disclose all the limitations of Claim 1 and Mason and Zegarelli both further disclose (ii) the porous material is a hydrogel having the medicament disposed in the porous regions on the interior surface (Mason, paragraph [0073] in reference to materials comprising the reservoir; Zegarelli, paragraph [0064] porous material suitable for use ...hydrogel polymers).  

	Regarding Claim 3, the combination of Mason and Zegarelli disclose all the limitations of Claim 1 and Mason further discloses wherein (i) the porous material comprises a polymer (paragraph [0055] porous polymer); (ii) the oral appliance is formed by additive manufacturing or 3D printing (paragraph [0047]).

	Regarding Claim 5, the combination of Mason and Zegarelli disclose all the limitations of Claim 1 and Mason further discloses that the non-porous material is a structural backbone of the oral appliance providing form, shape and structural integrity to the oral appliance ((paragraph [0008] a shell forming a plurality of cavities shaped to receive teeth....)

	Regarding Claim 8, Mason discloses a method of making an oral appliance (abstract paragraph [0008]) for delivering a medicament to an oral cavity (Figs. 7A-7D paragraphs [0009] [0029] [0120] [0121] reservoir or cavity – 710), including a soft tissue (paragraph [0058] where Breining US 2004/0115587 of record – see below – is incorporated by reference – orthodontic treatment with tissue remodeling or a substance to the periodontal tissue surrounding the teeth)  the method comprising forming a non-porous material into the oral appliance (Fig. 3E paragraph [0075] integrally formed reservoir – 131);
	 applying a porous material comprising a hydrogel (paragraph [0073]) to one or more discrete regions of the portion of the oral appliance to make the one or more discrete regions of an interior surface (paragraph [0082]) of the oral appliance porous to form the oral appliance (Fig. 1 paragraphs [0034] [0035]) having porous regions, and 	submerging the oral appliance in the medicament such that the porous material absorbs the medicament (paragraph [0078] that at least some embodiments comprise that the reservoir may be pre-filled or preloaded with an agent or substance for delivery), whereby submerging the oral appliance  in the medicament such that it absorbs it, would be an exemplary limitation, and the non-porous material does not absorb the medicament (paragraph [0074] …porous properties of a material can be used as a method of controlling diffusion of an agent from the integrally formed reservoir.
	However, Mason does not disclose that the interior surface of the oral appliance is custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity and the oral appliance does not move teeth. 
	Zegarelli discloses a method comprising such that the interior surface of the oral appliance is custom fit (paragraph [0040]) to the contours of at least a portion of the teeth (abstract, interior surface being formed to fit contours of at least the portion of the teeth and/or soft tissue areas inside the mouth) 
	such that medicament is only disposed in the porous regions on the interior surface of the oral appliance (paragraph [0011] the oral appliance comprising an interior surface having a porous material) and the medicament is configured to be delivered from the porous regions on the interior surface of the oral appliance to at least the portion of the teeth (paragraph [0112] the porous material contacts at least the portion of the teeth and/or soft tissue areas inside the mouth to deliver the medicament) and the oral appliance does not move teeth (paragraph [0123] the oral appliance does not move teeth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mason with Zegarelli whereby a method of making an oral appliance forming a non-porous material and applying a porous material comprising and delivering a medicament on to one or more discrete regions of an interior region would comprise also that the interior surface of the oral appliance is custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity such that the medicament is only disposed in the porous regions on the interior surface of the oral appliance  for delivery of the medicament to the oral cavity and is applied to an oral appliance that does not move teeth.
This would be advantageous for a number of reasons including reducing or eliminating unwanted leakage of the medicament, that it is pre-filled with the medicament at a specific dose, it can be easily manufactured and is comfortable for the patient to use, and that a lower dose of the medicament may be used (paragraph [0010]).
	
	Regarding Claim 9, the combination of Mason and Zegarelli disclose all the limitations of Claim 8 and Mason further discloses wherein (i) the non-porous material has a higher density than the porous material; or (ii) the non-porous material reduces medicament release from the oral appliance (Fig. 3D paragraph [0074] pores present with inherently lower density than non-porous material and porous material configured for higher rate of diffusion of agent inferring that non-porous material reduces medicament release).

	Regarding Claim 10, the combination of Mason and Zegarelli disclose all the limitations of Claim 1 and Mason further discloses wherein (i) the porous material comprises a polymer (paragraph [0055] porous polymer); (ii) the oral appliance is formed by additive manufacturing or 3D printing (paragraph [0047]). [See Claim Objections above].

	Regarding Claim 11, the combination of Mason and Zegarelli disclose all the limitations of Claim 10 and Mason further discloses the non-porous material and the porous material are the same material but the porous material is applied to the oral appliance at a lower density (paragraph [0074] porous material has inherent lower density where larger pore size is selected) or is configured as a sponge like lattice (paragraph [0035] pore sizes selected during manufacturing) than the non- porous material which is applied at a higher density to the oral appliance by additive manufacturing or 3D printing (paragraph [0056]).

	Regarding Claim 13, the combination of Mason and Zegarelli disclose all the limitations of Claim 8 and Mason further discloses the medicament comprises at least one analgesic, whitening agent, breath freshener, anti-inflammatory, anticalculus agent, antimicrobial, anesthetic, muscle relaxant, selective H-2 antagonists, anticaries agent, nutrient, vitamin, mineral, herbal product, or mixtures thereof (paragraph [0036]).
	
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mason (US 2017/0007386) in view of Zegarelli (US 2009/0136893).	
Regarding Claim 14, Mason discloses a method of making an oral appliance for delivering a medicament to an oral cavity (paragraph [0008]]), the method comprising
	 forming a porous material containing a medicament into the oral appliance (); (paragraph [0035] porous properties of a material can be used as a method of controlling diffusion of an agent...) 
	 
	However, while Mason discloses an integrally formed reservoir may comprise porous and non-porous material (paragraph [0074]) it does not explicitly disclose that a non- porous material is applied to one or more discrete regions of the porous material to make the one or more discrete regions of the oral appliance non-porous.
	 
	Zegarelli discloses a method comprising such that the interior surface of the oral appliance is custom fit (paragraph [0040]) to the contours of at least a portion of the teeth (abstract, interior surface being formed to fit contours of at least the portion of the teeth and/or soft tissue areas inside the mouth) 
	such that medicament is only disposed in the porous regions on the interior surface of the oral appliance (paragraph [0011] the oral appliance comprising an interior surface having a porous material) and the medicament is configured to be delivered from the porous regions on the interior surface of the oral appliance to at least the portion of the teeth (paragraph [0112] the porous material contacts at least the portion of the teeth and/or soft tissue areas inside the mouth to deliver the medicament) and the oral appliance does not move teeth (paragraph [0123] the oral appliance does not move teeth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mason with Zegarelli whereby a method of making an oral appliance forming a non-porous material and applying a porous material comprising and delivering a medicament on to one or more discrete regions of the oral appliance such that the non-porous material does not absorb the medicament  for delivery of the medicament to the oral cavity and
the appliance is custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity such that the medicament is only disposed in the porous regions on the interior surface of the oral appliance  for delivery of the medicament to the oral cavity and is applied to an oral appliance that does not move teeth. and is applied to an oral appliance that does not move teeth.
This would be advantageous for a number of reasons including reducing or eliminating unwanted leakage of the medicament , that it is pre-filled with the medicament at a specific dose, it can be easily manufactured and is comfortable for the patient to use, and that a lower dose of the medicament may be used (paragraph [0010]).

	Regarding Claim 15, the combination of  Mason and Zegarelli disclose all the limitations of Claim 14 and Zegarelli further discloses the porous material is a hydrogel  (paragraph [0064] example of a porous material suitable for use includes....such as hydrogel polymers...) having the medicament disposed in the porous regions on the interior surface the oral appliance (paragraph [0112] oral appliance comprising an interior surface and a porous material disposed on at least the portion of the interior surface of the oral appliance and containing a medicament...). 

	Regarding Claim 16, the combination of Mason and Zegarelli disclose all the limitations of Claim 14 and Zegarelli further discloses (i) the porous material comprises a polymer (paragraph [0057] the porous material may be made from for example, polymers, such as....) or (ii) the oral appliance is formed by additive manufacturing or 3D printing.

	Regarding Claim 40, the combination of Mason and Zegarelli disclose all the limitations of Claim 5 and Mason further discloses a plurality of oral appliances is produced, each oral appliance comprising a same or different medicament from the other oral appliance (paragraphs [0040] [0083] [0084] ...a set of a plurality of appliances)  and each oral appliance being prescribed for an identified patient so as to inhibit the transfer of the oral appliance to a different patient and control use of that oral appliance to the identified patient it was prescribed to (paragraphs [0040] [0104] [0105] patient specific).

	Regarding Claim 43, the combination of Mason and Zegarelli disclose all the limitations of Claim 1 and Mason discloses submerging the oral appliance in the medicament such that the porous material absorbs the medicament (paragraph [0078] that at least some embodiments comprise that the reservoir may be pre-filled or preloaded with an agent or substance for delivery), whereby submerging the oral appliance  in the medicament such that it absorbs it, would be an exemplary limitation, and the non-porous material does not absorb the medicament (paragraph [0074] …porous properties of a material can be used as a method of controlling diffusion of an agent from the integrally formed reservoir.
	Moreover, Zegarelli discloses that the porous material can be pre-loaded (paragraph [0075] whereby submerging the oral appliance  in the medicament such that it absorbs it, would be an exemplary limitation, and the non-porous material does not absorb the medicament (Fig. 6 paragraph [0074] where the porous material exclusively is loaded with the medicament).

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mason (US 2017/0007386) and Zegarelli (US 2009/0136893) as applied to Claim 3 above, and further in view of Wen (US 2006/0199141).
	Regarding Claim 4, Mason and Zegarelli disclose all the limitations of Claim 3 but are silent as to different densities between the porous and non-porous materials.
	Wen teaches that the non-porous material and the porous material are the same material but applied at different densities to the oral appliance by additive manufacturing or 3D printing (paragraph [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mason and Zegarelli with Wen  whereby a method of making an oral appliance with porous and non-porous materials for delivering a medicament to an oral cavity are with the porous and non-porous material being the same but applied at different densities. This is advantageous because the higher density prevents bacterial growth or depending on the intended length of use of the dental appliance which will improve the patient comfort and convenience (paragraph [0046]).

	
	

4.	Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2017/0007386) in view of El-Siblani (US 2009/0146344)and further in view of  Zegarelli (US 2009/0136893) .
	Regarding Claim 37, Mason discloses a method of making an oral appliance (abstract paragraph [0008]), whereby the oral appliance has discrete regions of porous material (Fig. 1 paragraphs [0034] [0035]), having pores of about 0.01 microns to about 0.1 microns in size (paragraph [0034] using porous material with pore size from 10 nanometers to 100 nanometers or 0.01 microns to 0.1 microns) and wherein the non-porous material does not absorb the medicament (paragraph [0074] …porous properties of a material can be used as a method of controlling diffusion of an agent from the integrally formed reservoir – [where non-porous material is inherently unable to do so]). 
	However, Mason does not disclose a carrier and an optically transparent member having a build surface nor that the interior surface of the oral appliance is custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity and the oral appliance does not move teeth. 
	El-Siblani teaches a method of making an oral appliance (paragraph [0060] dental applications) providing a carrier (Fig. 7 paragraph [0079] carrier/support – 10) and an optically transparent member having a build surface (Fig. 7 paragraph [0079] glass or plastic plate – 41, vat container or trough – 40), 
	the carrier and the build surface defining a build region therebetween (Fig.7 paragraph [0079] defining a build platform); filling the build region with a polymerizable liquid (paragraphs [0049] [0060] solid polymers or polymer blends); 
	irradiating the build region through the optically transparent member to form a solid polymer from the polymerizable liquid (Fig. 7 paragraphs [0079] projection unit – 50, shutter – 46 reflector – 45),  while concurrently advancing the carrier away from the build surface (paragraphs [0050]-[0051] the growing and continuously or discontinuously built three-dimensional object may be carried on a suitable carrier or support. to form an object) including an oral appliance from the solid polymer (paragraph [0060] dental applications). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Mason with El-Siblani whereby a method of a making an oral appliance with discrete regions of porous material 
	would also include a carrier/support and an optically transparent member acting as a build surface defining a build region where a polymerizable liquid is irradiated through the optically transparent member to form a solid polymer and continuously advancing the carrier away from the build surface. 
	This would advantageous because this process obtains a  three-dimensional object having an improved combination of product characteristics, in particular a homogenous mechanical strength throughout the object (albeit being formed by an additive generative process) combined with a high dimensional accuracy (paragraph [0019]).
	However, neither Mason nor El-Siblani disclose that the interior surface of the oral appliance is custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity and the oral appliance does not move teeth. 
	Zegarelli discloses a method comprising such that the interior surface of the oral appliance is custom fit (paragraph [0040]) to the contours of at least a portion of the teeth (abstract, interior surface being formed to fit contours of at least the portion of the teeth and/or soft tissue areas inside the mouth) 
	such that medicament is only disposed in the porous regions on the interior surface of the oral appliance (paragraph [0011] the oral appliance comprising an interior surface having a porous material) and the medicament is configured to be delivered from the porous regions on the interior surface of the oral appliance to at least the portion of the teeth (paragraph [0112] the porous material contacts at least the portion of the teeth and/or soft tissue areas inside the mouth to deliver the medicament) and the oral appliance does not move teeth (paragraph [0123] the oral appliance does not move teeth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mason with Zegarelli whereby a method of making an oral appliance forming a non-porous material and applying a porous material comprising and delivering a medicament on to one or more discrete regions of an interior region would comprise also that the interior surface of the oral appliance is custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity such that the medicament is only disposed in the porous regions on the interior surface of the oral appliance  for delivery of the medicament to the oral cavity and is applied to an oral appliance that does not move teeth.
This would be advantageous for a number of reasons including reducing or eliminating unwanted leakage of the medicament, that it is pre-filled with the medicament at a specific dose, it can be easily manufactured and is comfortable for the patient to use, and that a lower dose of the medicament may be used (paragraph [0010])Regarding Claim 38, the combination of Mason, El-Siblani and Zegarelli disclose all the limitations of Claim 37 and El-Siblani further discloses that the optically transparent member comprises a glass or plastic plate that is transparent to the type of electromagnetic radiation used however is silent that the optically transparent member comprises a semipermeable fluoropolymer, a rigid gas-permeable polymer, porous glass, or a combination thereof.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made for the optically transparent member to use these materials since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to use these optically transparent materials for the purpose of the bottom of vat or container being transparent or transmissive to electromagnetic radiation and/or synergistic stimulation to be used for solidification, at least in a functional part of the bottom (Fig. 4 paragraph [0070] container or vat – 1 bottom of container or vat – 2 material to be solidified – 7).

	Regarding Claim 39, the combination of Mason, El-Siblani and Zegarelli disclose all the limitations of Claim 37 and Mason further discloses (i) the polymerizable liquid comprises a medicament disposed homogenously throughout the polymerizable liquid; (ii) the polymerizable liquid is reactive to light the polymerizable liquid is irradiated at discrete regions to form the porous material; or (iii) the polymerizable liquid is irradiated at discrete regions to form the porous material (paragraph [0082] plurality of positions of integrally formed reservoir throughout shell; paragraphs [0075] [0119]).

5.	Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns (US 2012/0276295) in view of  Mason (US 2017/0007386) ) and further in view of Zegarelli (US 2009/0136893) .
	Regarding Claim 44, Jahns teaches the formation of a dental appliance (paragraph [0012] gel bodies can be useful in dental applications or a component of a dental appliance) whereby the entire appliance is made of a porous material (abstract paragraph [0036]) and is porous (paragraphs [0002] [0018] drying process can serve to remove the liquid phase from the gel thus forming a porous material).
	However,  while Jahns teaches a “self-supporting” monolithic gel body (paragraph [0016]) it does not teach a method of making an oral appliance for delivering a medicament to an oral cavity where the method comprises: an interior and exterior surface  with the interior surface custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity nor the submerging of the oral appliance in a medicament such that the porous material absorbs it. 
	Mason discloses a method of making an oral appliance (abstract paragraph [0008])  for delivering a medicament to an oral cavity (Figs. 7A-7D paragraphs [0009] [0029] [0120] [0121] reservoir or cavity – 710), the method comprising:
	applying a porous material comprising the medicament (paragraphs [0034] [0036] …in some embodiments…the porous material comprising the second material or a third material….in some aspects of the embodiments….the second or the third material is…a material configured to release an agent by diffusion; …the agent is a pharmaceutical composition…) 
	wherein the oral appliance comprises an interior surface and an exterior surface (paragraph [0082] interior surface (e.g., near the received teeth) .the exterior surface (e.g., away from the received teeth).
	and Mason further discloses submerging the oral appliance in the medicament such that the porous material absorbs the medicament (paragraph [0078] that at least some embodiments comprise that the reservoir may be pre-filled or preloaded with an agent or substance for delivery), whereby submerging the oral appliance  in the medicament such that it absorbs it, would be an exemplary limitation, and the non-porous material does not absorb the medicament (paragraph [0074] …porous properties of a material can be used as a method of controlling diffusion of an agent from the integrally formed reservoir.
	However, Mason does not disclose that the interior surface of the oral appliance is custom fit to the contours of at least a portion of the teeth and/or soft tissue of the oral cavity and the oral appliance does not move teeth nor that the entire oral appliance is made from the porous material and is porous.
	Zegarelli discloses a method comprising such that the interior surface of the oral appliance is custom fit (paragraph [0040]) to the contours of at least a portion of the teeth (abstract, interior surface being formed to fit contours of at least the portion of the teeth and/or soft tissue areas inside the mouth) 
	such that medicament is only disposed in the porous regions on the interior surface of the oral appliance (paragraph [0011] the oral appliance comprising an interior surface having a porous material) and the medicament is configured to be delivered from the porous regions on the interior surface of the oral appliance to at least the portion of the teeth (paragraph [0112] the porous material contacts at least the portion of the teeth and/or soft tissue areas inside the mouth to deliver the medicament) and the oral appliance does not move teeth (paragraph [0123] the oral appliance does not move teeth).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Jahns  with Mason and Zegarelli Jahns whereby an entire oral device made from a porous material and is porous would be used in a method of a making an oral appliance with porous material  for delivery of a medicament such that the interior surface of the oral appliance is custom fit (paragraph [0040]) to the contours of at least a portion of the teeth (abstract, interior surface being formed to fit contours of at least the portion of the teeth and/or soft tissue areas inside the mouth) 
One with ordinary skill in the art would consider this advantageous because with the method of Mason and Zegarelli, an entire monolithic oral appliance may be made for delivery of a medicament adapted to a size and shape to treat the entire mouth (Zegarelli, paragraph [0048]).

	Regarding Claim 45, the combination of Mason, Zegarelli and Jahns disclose all the limitations of Claim 44 and Mason and Zegarelli disclose that the porous material is a hydrogel .(Mason, paragraph [0073] in reference to materials comprising the reservoir; Zegarelli, paragraph [0064] porous material suitable for use ...hydrogel polymers).
.
	However, while Mason and Zegarelli disclose that the porous material can be a hydrogel neither these two nor Jahns disclose that the entire appliance material is made of a hydrogel. 
	However, it would have been obvious to one of ordinary skill in the art at the time the invention to make the entire oral appliance out of the porous material of a hydrogel since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.  
	 One would have been motivated to form the entire appliance out of a hydrogel  in order to have a solid structure that can used as an appliance which corresponds to an outer surface (dental veneer) or an inner surface (dental core) (Jahns, paragraphs [0027] [0028]) while being able to deliver a medicament (Mason, paragraphs [0036] [0073] agent is a pharmaceutical composition; hydrogels) (Zegarelli, abstract, paragraph [0064] containing a medicament; ...hydrogel polymers...) 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712